Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are Akiyama (US 4997726), Darga (US 20140127604), Nguyen (US 20080193825), Mazza (US 20040137299), and Yoshii (US 20060019813) as cited on the record.  Akiyama discloses a cross-flow fuel cell interconnect having separators manifolded for air internally.  However, the claimed interconnect is manifolded externally for air.   Furthermore, Akiyama does not disclose plural fuel inlets and fuel outlets (see Remarks Pg 11).  Darga is relied on to disclose the coating layer having the claimed LSM material.  Nguyen is relied on to disclose external manifolds.  Mazza is relied on to disclose conductive layer made of nickel mesh and overlapped the manifold seal comprising conductive layers.  Lastly, Yoshii is relied on to disclose the seal is made of the specific claimed material.  However, the priors either alone or in combination does not anticipate or render obvious the claim as a whole additional having the limitations missing from Akiyama reference.  For the reasons above, Claims 1-3, 5-7, 9-12, 14-15, 19, and 21-26 are allowable.
Claims 1-3, 5-7, 9-12, 14-15, 19, and 21-26 are allowable. Claims 17, previously withdrawn from consideration as a result of a restriction requirement, comprises all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions group A (Claim 17) and group B (Claims 19 and 23), as set forth in the Office action mailed on 4/5/21, is hereby withdrawn and claim 17 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723